Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 1 of 25




                         PERRIN DECLARATION
                                                  EXHIBIT A
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 2 of 25
                       BEFORE THE BOARD OF INDUSTRIAL INSURANCE APPEALS
                                     STATE OF WASHINGTON

 1   IN RE:    GENERAL SECURITY SERVICES               )   DOCKET NOS. 96 W376 & 97 W463
 2             CORPORATION                             )
 3                                                     )
 4   CITATION & NOTICE NOS. 115319824 &                )   DECISION AND ORDER
 5   115191728                                         )
 6
 7   APPEARANCES:
 8
 9         Employer, General Security Services Corporation, by
10         Davis, Wright & Tremaine, per
11         Michael J. Killeen
12
13         Employees of General Security Services Corporation, by
14         Northwest Federal Court Security Officers Union, per
15         Edwin H. White, President
16
17         Department of Labor and Industries, by
18         The Office of the Attorney General, per
19         James M. Hawk, Assistant
20
21         Docket No. 96 W376 is an appeal filed on September 20, 1996, with the Board of Industrial
22
23   Insurance Appeals by the employer, General Security Services Corporation, from Corrective Notice
24
25   of Redetermination (CNR) No. 115319824, dated September 4, 1996. The CNR affirmed Citation
26
27   and Notice No. 115319824, dated June 26, 1996, that cited the employer with one serious violation,
28
29   containing four sub-parts, of regulations issued under the authority of the Washington Industrial
30
31   Safety and Health Act with a total penalty assessed equal to $850. AFFIRMED AS MODIFIED.
32
33         Docket No. 97 W463 is an appeal filed on September 2, 1997, with the Board of Industrial
34
35   Insurance Appeals by the employer, General Security Services Corporation, from Citation and
36
37   Notice No. 115191728, dated August 14, 1997. The Citation and Notice cited the employer with
38
39   three serious violations of regulations issued under the authority of the Washington Industrial Safety
40
41   and Health Act (WISHA) with a total penalty assessed equal to $3,600. VACATED.
42
43
44
45
46
47
                                                       1
                                                                                                 12/15/98
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 3 of 25



 1                              PROCEDURAL AND EVIDENTIARY MATTERS
 2
 3          On December 19, 1997, the Department moved to amend Item No. 1-3 of Citation and
 4
 5   Notice No. 115191728 by changing the cited safety standard from WAC 296-24-007501(1)(a) to
 6
 7   WAC 296-24-07501(2)(a). The Department's motion is granted.
 8
 9          The employer submitted, as Exhibit No. 10, a one-page "memorial" dated August 30, 1996,
10
11   from a Department employee to an assistant attorney general, the Department's legal
12
13   representative.   The Department objected to the admission of Exhibit No. 10 on grounds of
14
15   attorney-client privilege and relevance. The attorney-client privilege normally applies to prevent the
16
17   discovery and use of such documents at trial. However, the Department waived this privilege by
18
19   disclosing this document while complying with a public disclosure request.        The waiver of the
20
21   privilege occurs even when, as here, the disclosure of the document was accidental or due to a
22
23   clerical error. Nonetheless, Exhibit No. 10 remains rejected pursuant to ER 402 inasmuch as its
24
25   contents are irrelevant.
26
27          The September 23, 1997 deposition of compliance officer Don Lofgren was published
28
29   without objection during the January 5, 1998 hearing.       Pursuant to CR 32(a)(2), there are no
30
31   restrictions on the usage of this deposition.    It is in evidence for all purposes, not merely for
32
33   impeachment of the deponent. Deposition Exhibit No. 2 is renumbered as Exhibit No. 22 and is
34
35   admitted. Deposition Exhibit No. 1 is noted to be part of Exhibit No. 3 and has already been
36
37   admitted under that number. Deposition Exhibit No. 3 is noted to be the same as Exhibit No. 10
38
39   and remains rejected under that number.
40
41          On November 16, 1998, we reopened the record of these appeals, pursuant to
42
43   RCW 51.52.102, in order to obtain evidence necessary to the disposition of one of these appeals,
44
45   Docket No. 97 W463. At the hearing held on November 16, 1998, a document previously marked
46
47   for identification as Exhibit No. 12 that was withdrawn, was admitted as Exhibit No. 12. Thereafter,

                                                       2
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 4 of 25



 1   the employer, employees and Department waived the presentation of additional evidence and the
 2
 3   record was closed.
 4
 5          As part of its Petition for Review, the Department submitted declarations of Stephen M. Cant
 6
 7   and John R. Spear with accompanying documents for inclusion in the hearing record.            This
 8
 9   proffered material is rejected as untimely.
10
11                                                 DECISION
12
13          Pursuant to RCW 51.52.104 and RCW 51.52.106, this matter is before the Board for review
14
15   and decision on timely Petitions for Review filed by the employer, General Security, its employees,
16
17   and the Department of Labor and Industries, to a Proposed Decision and Order issued on May 27,
18
19   1998, in which CNR No. 115319824, dated September 4, 1996, and Citation and Notice No.
20
21   115191728, dated August 14, 1997, were vacated. We have granted review to consider a large
22
23   number of issues, including the Department's jurisdiction and authority to enforce WISHA under the
24
25   following circumstances.
26
27          On August 13, 1937, the United States purchased the 1010 5th Avenue property in Seattle,
28
29   on which the federal courthouse was erected. In 1989, the United States acquired the Union
30
31   Station Building at 1717 Pacific Avenue in Tacoma through a 30-year lease with an option to buy
32
33   for a nominal amount at the end of the lease term. The purpose of this acquisition was to renovate
34
35   and use the buildings thereon as a federal courthouse. In 1996 and 1997, the buildings at both of
36
37   these locations were being used as federal courthouses.
38
39          General Security Services Corporation (GSSC) is a Minnesota corporation that employs
40
41   Court Security Officers (CSOs) in federal courthouses in Tacoma and Seattle (including the
42
43   bankruptcy courthouse in Seattle) and in other western states.           GSSC has fewer than 50
44
45   employees in the State of Washington. GSSC contracts with the United States Marshal Service
46
47   (USMS) to assist it in providing security in those federal facilities.   CSOs monitor courthouse

                                                      3
                 Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 5 of 25



 1   entrances, a function that requires them to operate x-ray machines and metal detectors provided by
 2
 3   the USMS. CSOs also conduct foot patrols throughout the courthouses, monitor trials held at the
 4
 5   courthouses and assist the USMS with prisoners in transit within the courthouses and during trials.
 6
 7   CSOs generally have considerable experience in law enforcement before they are hired by GSSC.
 8
 9   General Security pays them, provides their uniforms and supervises them in a limited fashion. The
10
11   CSOs are deputized by the USMS.            Each CSO carries identification while on duty within the
12
13   courthouses identifying him or her as a "Special Deputy U.S. Marshal Court Security Officer." The
14
15   USMS requires them to go to a federal training school for orientation training. The USMS provides
16
17   the weapons and equipment carried by CSOs while on duty. The USMS has a firearm or deadly
18
19   force policy with which the CSOs must comply. The USMS requires that each CSO annually qualify
20
21   on the shooting range with the firearm it assigns to him or her. The USMS determines the type and
22
23   style of uniform that CSOs wear while on duty, the locations at which they are stationed and the
24
25   hours they work. GSSC has the power to hire and fire CSOs, but they are subject to multiple
26
27   background checks conducted by the USMS. The USMS can refuse to allow a CSO to work at the
28
29   courthouses for disciplinary or other reasons. This is tantamount to firing the CSO inasmuch as the
30
31   only GSSC workplaces within this state are federal courthouses.
32
33           The first issue we address is whether the Department has jurisdiction to enforce safety
34
35   regulations promulgated under the authority of the Washington Industrial Safety and Health Act
36
37   (WISHA) of 1973 upon a private company who contracts with the United States government to
38
39   provide services solely within United States courthouses. This issue requires interpretation of the
40
41   United States Constitution art. I, § 8, cl. 17.
42
43           United States Constitution art. I, § 8, cl. 17 of the Constitution of the United States confers
44
45   upon the United States Congress the power:
46
47                     To exercise exclusive legislation in all cases whatsoever, over such
                   district (not exceeding ten miles square) as may, by cession of particular
                                                        4
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 6 of 25



 1                 states, and the acceptance of congress, become the seat of the
 2                 government of the United States, and to exercise like authority over all
 3                 places purchased by the consent of the legislature of the state in which
 4                 the same shall be, for the erection of forts, magazines, arsenals, dock
 5                 yards, and other needful buildings;
 6
 7   Exclusive "legislation" is the same thing as exclusive "jurisdiction." Fort Leavenworth R. Co. v.
 8
 9   Lowe, 114 U.S. 525 (1884).         This provision essentially is reiterated by Article XXV of the
10
11   Constitution of the State of Washington.
12
13          The Washington State Supreme Court has interpreted this constitutional provision in the
14
15   context of the Department's power to enforce WISHA upon the operations of a private contractor
16
17   performing work solely within a federal enclave. The federal enclave in question was Mt. Rainier
18
19   National Park, over which the state legislature ceded exclusive jurisdiction to the United States by
20
21   enacting Rem. Rev. Stat. § 8110 (now codified as RCW 37.08.200). In Department of Labor &
22
23   Indus. v. Dirt & Aggregate, Inc., 120 Wn.2d 49 (1992), the Washington State Supreme Court
24
25   determined that the federal government had obtained exclusive jurisdiction over the land within the
26
27   boundaries of the national park. Because of the cession of exclusive jurisdiction, the State could
28
29   not enforce safety and health regulations promulgated under WISHA within the park since the
30
31   United States Congress had not granted the State such regulatory authority.
32
33          In the appeals before us, the Department has attempted to distinguish Dirt & Aggregate by
34
35   noting that the federal enclave in that case, Mt. Rainier National Park, was ceded to the United
36
37   States while the federal courthouses in Seattle and Tacoma were purchased and leased,
38
39   respectively. However, the holding in Dirt & Aggregate was not dependent on the method by which
40
41   the United States obtained the property, but instead upon the extent of jurisdiction over the property
42
43   that was granted it by the state Legislature.
44
45
46
47

                                                       5
                 Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 7 of 25



 1           Mere ownership by the federal government and use for public purposes of lands within a
 2
 3   state, by itself, does not withdraw the lands from the jurisdiction of the state. James v. Dravo
 4
 5   Contracting Co., 302 U.S. 134, 82 L. Ed. 155, 58 S. Ct. 208 (1937). The two methods specified in
 6
 7   art. I, § 8, cl. 17 of the Constitution of the United States by which the United States obtains
 8
 9   jurisdiction over land within this and other states are cession (as in Dirt & Aggregate) and purchase
10
11   by the consent of the legislature. Jurisdiction over property purchased by the federal government
12
13   can be exclusive or concurrent. Ryan v. State, 188 Wash. 115 (1936). A state, by statute, may
14
15   qualify its consent to federal jurisdiction by reserving for itself concurrent jurisdiction with the federal
16
17   government over the land acquired. Dravo Contracting Co., 302 U.S. 134.
18
19           In our state, legislative consent for acquisition of property by the United States, along with
20
21   the cession of jurisdiction over it, has been accomplished by statute.            Initially, the jurisdiction
22
23   acquired by the United States over property purchased in this state was exclusive. Rem. Rev.
24
25   Stat. § 8108, adopted in 1891, stated:
26
27                     The consent of the state of Washington be and the same is hereby
28                 given to the acquisition by purchase or by condemnation, under the laws
29                 of this state relating to the appropriation of private property to public
30                 uses, by the United States of America, or under the authority of the
31                 same, of any tract, piece, or parcel of land, from any individual or
32                 individuals, bodies politic or corporate, within the boundaries or limits of
33                 this state, for the sites of locks, dams, piers, breakwaters, keepers'
34                 dwellings, and other necessary structures and purposes required in the
35                 improvement of the rivers and harbors of this state, or bordering
36                 thereon, or for the sites of forts, magazines, arsenals, docks, navy
37                 yards, naval stations, or other needful buildings authorized by any act of
38                 congress, . . . the consent herein and hereby given being in accordance
39                 with the seventeenth clause of the eighth section of the first article of the
40                 Constitution of the United States, and with the acts of congress in such
41                 cases made and provided; and the jurisdiction of this state is hereby
42                 ceded to the United States of America over all such land or lands as
43                 may have been or may be hereafter acquired by purchase or by
44                 condemnation, or set apart by the general government for any or either
45                 of the purposes before mentioned: Provided, that this state shall retain a
46                 concurrent jurisdiction with the United States in and over all tracts so
47                 acquired or set apart as aforesaid, so far as that all civil and criminal
                   process that may issue under the authority of this state against any
                                                          6
                 Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 8 of 25



 1                   person or persons charged with crimes committed, or for any cause of
 2                   action or suit accruing without the bounds of any such tract, may be
 3                   executed therein, in the same manner and with like effect as though this
 4                   assent and cession had not been granted."
 5
 6           The use of the term "concurrent" in Rem. Rev. Stat. § 8108 did not change the nature and
 7
 8   extent of the federal government's jurisdiction from exclusive to concurrent. See, John N. Rupp, 14
 9
10   Wash. L. Rev. 1, 23 (1939). A limited reservation by the state of jurisdiction to serve process does
11
12   not remove or defeat the grant of exclusive jurisdiction. State v. Lane, 112 Wn.2d 464, 470 (1989).
13
14           The Legislature's consent to exclusive jurisdiction of the United States is dependent on the
15
16   purchased property being used by the United States for a purpose enumerated in art. I, § 8, cl. 17
17
18   of the Constitution of the United States. Ryan, 188 Wash., at 126-127. One of these purposes is
19
20   "for the erection of . . . 'needful buildings.'" A federal courthouse is a "needful building" within the
21
22   meaning of art. I, § 8, cl. 17 of the Constitution of the United States. Ryan, 188 Wash. at 127-128;
23
24   Dravo Contracting Co., 302 U.S. 134. Inasmuch as Rem. Rev. Stat. § 8108 was in effect on
25
26   August 13, 1937, the United States obtained exclusive jurisdiction over that property as provided by
27
28   that statute.
29
30           In 1939, Rem. Rev. Stat. § 8108 was repealed and replaced with Rem. Rev. Stat. §§ 8108-1
31
32   through 8101-4 (Laws of 1939, ch. 126, §§ 1-4, effective June 7, 1939), that is now codified in
33
34   Chapter 37.04 RCW. RCW 37.04.010 contains the State Legislature's consent to acquisition of
35
36   land "by purchase, lease, condemnation, or otherwise" for the uses described by art. I, § 8, cl. 17 of
37
38   the United States Constitution, including "needful buildings."          RCW 37.04.020 defines the
39
40   jurisdiction ceded to the United States as "concurrent jurisdiction with this state in and over any
41
42   land so acquired by the United States . . .." Thus, the Washington State Legislature no longer
43
44   granted exclusive jurisdiction to the federal government over property it purchased in this state.
45
46           This change in legislative consent did not change the grant of exclusive jurisdiction the
47
     United States had already obtained over the Seattle federal courthouse property. RCW 37.04.040
                                                        7
                  Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 9 of 25



 1   provides that "jurisdiction heretofore ceded to the United States over any land within this state by
 2
 3   any previous act of the legislature shall continue according to the terms of the respective cessions,"
 4
 5   so long as the United States has affirmatively accepted the ceded jurisdiction and has not failed or
 6
 7   ceased to use the land for the purpose for which it was required. There is no evidence in the record
 8
 9   regarding an acceptance of jurisdiction over the Seattle federal courthouse property by the United
10
11   States.     Nonetheless, such acceptance of jurisdiction by the United States is presumed.
12
13   Ft. Leavenworth R. Co., Silas Mason, Inc. v State Tax Comm'n., 302 U.S. 134, 82 L. Ed. 155, 114
14
15   A.L.R 318 (1937). This presumption is lent additional weight by the construction and continuous
16
17   use for almost 60 years of a federal courthouse on the purchased premises. Absent evidence to
18
19   the contrary, the presumption of acceptance has not been rebutted.          Acceptance of exclusive
20
21   jurisdiction over the property by the United States government is deemed established.
22
23             The establishment of exclusive jurisdiction by the federal government over the Seattle
24
25   courthouse property does not mean that all state law is no longer valid there. State law that had
26
27   applied to the property at the time of the transfer of ownership and jurisdiction to the United States
28
29   is still applicable to the property, although the state no longer has the power to amend those laws or
30
31   pass new ones applicable therein. James Stewart & Co. v. Sadrakula, 309 U.S. 94, 84 L. Ed. 596,
32
33   60 S. Ct. 431, 127 A.L.R. 821 (1940); Pacific Coast Dairy, Inc. v. Department of Agriculture, 318
34
35   U.S. 285, 295, 87 L. Ed. 761, 63 S. Ct. 628 (1943). Since WISHA was not enacted until long after
36
37   the United States purchased and obtained exclusive jurisdiction over the Seattle federal courthouse
38
39   property, its enactment in and of itself does not permit it to be applied within the boundaries of that
40
41   federal enclave.
42
43             Since the federal government has obtained exclusive jurisdiction over the Seattle
44
45   courthouse property it acquired in 1937, many of the principles discussed by our state's Supreme
46
47   Court in Dirt & Aggregate also apply to prevent the Department from enforcing WISHA within the

                                                       8
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 10 of 25



 1   Seattle federal courthouse.     Because the United States has exclusive jurisdiction over the
 2
 3   courthouse property, the state may not resume regulation within it without the express permission
 4
 5   of Congress. The Occupational Safety and Health Act (OSHA) of 1970, 29 U.S.C. § 651 et seq.,
 6
 7   does not contain express congressional permission for the resumption of state regulation over
 8
 9   safety and health on federal enclaves nor does it expand state regulatory power beyond its normal
10
11   legislative limits. Dirt & Aggregate, 120 Wn.2d at 53-56. The inescapable conclusion is that the
12
13   Department of Labor and Industries lacks jurisdiction to enforce WISHA within the Seattle Federal
14
15   courthouse. Therefore, Citation and Notice No. 115191728, issued on August 14, 1997, (Docket
16
17   No. 97 W463) must be vacated due to this lack of jurisdiction.
18
19          The remainder of this Decision and Order addresses only CNR No. 115319824, issued on
20
21   September 4, 1996, (Docket No. 96 W376) involving the application of WISHA to the Tacoma
22
23   federal courthouse.
24
25          The jurisdictional situation regarding the federal courthouse in Tacoma is materially different
26
27   from that of the Seattle courthouse because of the date the United States acquired the Tacoma
28
29   courthouse property.     RCW 37.04.020, that was applicable in 1989, only ceded concurrent
30
31   jurisdiction to the federal government over property it acquired in this state.      That the federal
32
33   government's acquisition of the property was by lease rather than purchase is not important.
34
35   RCW 37.04.010 shows that the legislature consented to the acquisition of property by the federal
36
37   government through lease as well as by purchase. Since the property in question is subject to the
38
39   concurrent jurisdiction of both the federal and state government, instead of the exclusive jurisdiction
40
41   of the federal government, it is subject to the jurisdiction of the state. Ryan, 188 Wash. 115; State
42
43   v. Williams, 23 Wn. App. 694 (1979).
44
45
46
47

                                                       9
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 11 of 25



 1          The extent of the state's jurisdiction is described by RCW 37.04.030. It states:
 2
 3                  The state of Washington hereby expressly reserves such jurisdiction
 4                 and authority over land acquired or to be acquired by the United States
 5                 as aforesaid as is not inconsistent with the jurisdiction ceded to the
 6                 United States by virtue of such acquisition.
 7
 8   Inasmuch as our state legislature has consented to (granted) only concurrent jurisdiction to the
 9
10   federal government, art. I, § 8, cl. 17 of the United States Constitution does not prevent all state
11
12   regulation at the Tacoma federal courthouse. Our review must now expand to consider whether the
13
14   Department's attempt to enforce WISHA upon a private contractor at a worksite within the Tacoma
15
16   federal courthouse is preempted by federal law pursuant to art. VI, cl. 2, of the Constitution of the
17
18   United States, also known as the Supremacy Clause.
19
20          United States Const. art VI, cl. 2, states:
21
22                     This Constitution, and the laws of the United States which shall be
23                 made in pursuance thereof; and all treaties made, or which shall be
24                 made, under the authority of the United States, shall be the supreme law
25                 of the land; and the judges in every state shall be bound thereby, any
26                 thing in the Constitution or laws of any state to the contrary
27                 notwithstanding.
28
29   Supremacy Clause questions often are referred to as questions of "preemption" by federal law of
30
31   state regulation or action.
32
33          In Inlandboatmen's Union of the Pacific v. Department of Transp., 119 Wn.2d 697 (1992),
34
35   the Washington State Supreme Court considered whether the Department of Labor and Industries'
36
37   power to enforce safety regulations promulgated under the authority of WISHA upon the
38
39   Washington State Ferry System was preempted by federal law in the form of United States Coast
40
41   Guard regulations. In discussing the case, the court provided an overview of the preemption law:
42
43                 State law can be preempted in two ways: field preemption or conflict
44                 preemption. If Congress indicates an intent to occupy a given field
45                 (explicitly or impliedly), any state law falling within that field is
46                 preempted; even if Congress has not indicated an intent to occupy a
47                 field, state law is still preempted to the extent it would actually conflict
                   with federal law.
                                                          10
               Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 12 of 25



 1                       Federal preemption is governed by the intent of Congress and
 2                may be expressed in the federal statute. Absent explicit preemptive
 3                language, Congress' intent to supersede state law in a given area may
 4                be implied if (1) a scheme of federal regulation is so pervasive as to
 5                make reasonable the inference that Congress left no room for the states
 6                to supplement it, (2) if the federal act touches a field in which the federal
 7                interest is so dominant that the federal system will be assumed to
 8                preclude enforcement of state laws on the same subject, or (3) if the
 9                goals sought to be obtained or the obligations imposed reveal a purpose
10                to preclude state authority. Federal regulations, within the scope of an
11                agency's authority, have the same preemptive effect as federal statutes.
12                       Even if Congress has not occupied an entire field, preemption
13                may occur to the extent that state and federal law actually conflict. Such
14                a conflict occurs (1) when compliance with both laws is physically
15                impossible or (2) when a state law stands as an obstacle to the
16                accomplishment and execution of the full purposes and objectives of
17                Congress.
18                       There is a strong presumption against finding preemption in an
19                ambiguous case, and the burden of proof is on the party claiming
20                preemption.
21
22   Inlandboatmen, 119 Wn.2d, at 701-702. Footnotes and citations omitted. See also, Department of
23
24   Labor & Indus. v. Common Carriers, Inc., 111 Wn.2d 586, 588 (1988); and Washington State
25
26   Physicians Ins. Exch. & Ass'n v. Fisons Corp., 122 Wn.2d 299, 326-327 (1993).
27
28          There is no federal statute that expressly preempts the state's regulation of workplace
29
30   safety and health. While OSHA appears to regulate the entire field of industrial safety and health, a
31
32   provision of that act (29 U.S.C. § 667) actually removed federal preemption by allowing the states
33
34   to adopt their own plans and standards to regulate this field in lieu of the federal government.
35
36   Inlandboatmen, 119 Wn.2d, at 704. Our state took advantage of this federal "offer" to allow it to
37
38   regulate this field itself by adopting WISHA through an exercise of the police power.
39
40          We do not conclude that the United States Congress implicitly intended to supercede state
41
42   industrial safety and health regulation of private employers whose worksites are within federal
43
44   courthouses. Courts are reticent to imply federal preemption of an entire field, such as industrial
45
46   safety and health, without an unambiguous congressional mandate to that effect. Inlandboatmen,
47
     119 Wn.2d, at 705. The historic police powers of a state to provide for the health and safety of its
                                                       11
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 13 of 25



 1   citizens are not to be preempted absent a clear and manifest purpose of Congress. Medtronic Inc.
 2
 3   v. Lohr, 518 U.S. 470, 135 L. Ed. 2d 700, 116 S. Ct. 2240 (1996); Reece v. Good Samaritan Hosp.,
 4
 5   90 Wn. App. 574, 578 (1998). Great deference is given to state legislation such as WISHA where
 6
 7   public health and safety are involved.      Inlandboatmen; Fisons. Washington State's interest in
 8
 9   protecting Washington workers' safety and health is strong and local in character, and WISHA was
10
11   enacted pursuant to the state's police power. Inlandboatmen, 119 Wn.2d, at 706. Because of the
12
13   subject matter of the legislation involved in this case and the use by the state of its police power to
14
15   protect a strong, local interest, it is unlikely that any implicit intent to supercede WISHA exists.
16
17          The employer has not shown any pervasive scheme of federal regulation, dominant federal
18
19   interest or any federal goal or obligation that reveals a purpose to preclude state authority. GSSC
20
21   maintains that it is tightly controlled by the federal government in the form of the United States
22
23   Marshal Service (USMS). The record clearly reflects that the USMS is integrally involved in the
24
25   supervision and control of CSOs employed by GSSC. However, there is a paucity of evidence
26
27   showing that such regulation extended to include the safety and health of the CSOs within their
28
29   workplaces at the federal courthouses. Even if USMS policy such as the firearms policy could be
30
31   construed as regulating the subject matter of workplace safety and health, the existence of such a
32
33   policy is not sufficient to show that a pervasive federal regulatory scheme exists or that Congress
34
35   intended to preempt state safety and health law.         The fact that CSOs are expected to attend
36
37   orientation training at a federal training center also does not establish congressional intent to
38
39   preempt all training requirements contained in state regulations of workplace safety and health.
40
41          There is no evidence that state regulation of workplace safety and health actually conflicts
42
43   with federal law since compliance with both is possible. There is very little applicable federal law in
44
45   the field of workplace safety and health with which WISHA could conflict. Statutes related to the
46
47   USMS, 28 U.S.C. § 561, et seq., do not address safety or health-related issues. The regulations

                                                        12
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 14 of 25



 1   found in 29 C.F.R. § 1960.1, et seq. do not apply to CSOs since they are not federal employees.
 2
 3   The regulations in 21 C.F.R., pt. 1925, regarding safety and health standards for federal service
 4
 5   contracts, do not preclude states from setting additional safety and health standards, nor does
 6
 7   compliance with those federal standards relieve a private contractor from compliance with stricter
 8
 9   state or local safety and health standards. 21 C.F.R. § 1925.1 (d) & (e). These federal regulations
10
11   refer to another regulation regarding personal protective equipment, located at 41 C.F.R. 50-204.7.
12
13   However, that regulation does not conflict with the WISHA requirement for employer assessment of
14
15   the need for personal protective equipment for its workers, since it does not contain or prohibit such
16
17   a requirement.
18
19          The heart of GSSC's argument is that imposition of WISHA on their operation is a regulation
20
21   of the activities of the United States government because it is performing a uniquely federal
22
23   function. This is merely another way of stating that WISHA should be preempted as an obstacle to
24
25   the accomplishment of the full purpose and objectives of Congress. The employer has contended
26
27   that its case is not based upon a preemption argument. But such a contention is disingenuous
28
29   inasmuch as many of the cases it cites are preemption cases and the "interference with a federal
30
31   function" analysis has been used by the United States Supreme Court in deciding preemption
32
33   cases. See, e.g., Hancock v. Train, 426 U.S. 167, 48 L. Ed. 2d 555, 96 S. Ct. 2006 (1976); and
34
35   Goodyear Atomic Corp. V. Miller, 486 U.S. 174, 100 L. Ed.2d 158, 108 S. Ct. 1704 (1988).
36
37          In Goodyear Atomic Corp., the Supreme Court noted that state regulation may be
38
39   invalidated under the Supremacy Clause when the state is claiming authority to dictate the manner
40
41   in which the federal function (in that case, control over the production of nuclear material) is carried
42
43   out. In Leslie v. Miller, 352 U.S. 187, 1 L. Ed. 2d 231, 77 S. Ct. 257 (1956), the Supreme Court
44
45   invalidated a state licensing requirement for contractors that, in essence, gave the state the power
46
47   of reviewing and approving contractors hired by the United States. In this case, the federal function

                                                       13
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 15 of 25



 1   is the protection of people and property within a federal courthouse.            The Department, when
 2
 3   enforcing WISHA, is not attempting to dictate, amend, review or obstruct the ability of either the
 4
 5   USMS or GSSC to fulfill that purpose. All that the Department has attempted to do is ensure that
 6
 7   GSSC employees are adequately trained and protected in order to prevent and reduce injuries
 8
 9   when job-related safety or health hazards are encountered. It is GSSC, not the USMS, that would
10
11   be responsible to provide that training.
12
13           GSSC complains that meeting WISHA requirements will be inconvenient and/or costly. This
14
15   is not a valid reason to conclude that WISHA should be preempted. In Sadrakula, the Supreme
16
17   Court declared that the fact the federal government chose to accomplish its purpose by contracting
18
19   with a private contractor did not enable that contractor to share the government's immunity from
20
21   state regulation. The Court stated that the mere increase in the cost of a contract caused by
22
23   compliance with state law was not enough of an interference with a federal purpose to require
24
25   preemption of the state law.
26
27           Similarly, the additional burden of dual regulation does not mandate preemption of the state
28
29   law so long as no actual conflict with federal law exists. Inlandboatmen, 119 Wn.2d, at 708-709.
30
31   Certainly there are instances where an attempt to enforce certain WISHA regulations at a federal
32
33   courthouse could conflict with federal law or the accomplishment of a federal purpose. However,
34
35   the employer has not shown that such a conflict actually occurred in this case, and we will not
36
37   presume that one exists. The Department did not attempt to "lock out" or "red tag" x-ray machines,
38
39   metal detectors or other government-owned equipment. It did not attempt to issue an order of
40
41   immediate restraint. There is no indication that this inspection by the Department prevented CSOs
42
43   from performing their duties, inhibited any activities within the courthouse or compromised the
44
45   safety of CSOs or others within the courthouse. As stated in Inlandboatmen, "The possibility of
46
47   interference or the potential for future conflicts do not justify a finding of preemption."

                                                         14
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 16 of 25



 1          To summarize thus far, we have determined that neither the operation of art. I, § 8, cl. 17,
 2
 3   nor art. VI, cl. 2 of the Constitution of the United States operates to invalidate CNR No. 115319824,
 4
 5   dated September 4, 1996, alleging violations of safety standards promulgated under the authority of
 6
 7   WISHA at the GSSC workplace in the federal courthouse in Tacoma. Since CNR No. 115319824
 8
 9   has survived the constitutional attacks on it, we now look at the particulars of the violations it cited
10
11   and the penalty it assessed.
12
13          The Department cited GSSC for violations of four safety regulations at its Tacoma
14
15   courthouse work-site. The item cited as No. 1-1a is for a violation of WAC 296-24-040(2), that
16
17   requires an employer to have an accident prevention program outlined in a written format. The item
18
19   cited as No. 1-1b is for a violation of WAC 296-24-045(1) that requires an employer with 11 or more
20
21   employees to have a safety committee (or at least periodic crew safety meetings). The item cited
22
23   as No. 1-1c is for a violation of WAC 296-24-060(2) that requires that a person holding a valid first
24
25   aid card (certificate of first aid training) be present or available at the work-site at all times. The
26
27   item cited as No. 1-1d is for a violation of WAC 296-24-07501(2)(a) that requires an employer to
28
29   assess a workplace to determine if hazards are present, or are likely to be present, that necessitate
30
31   the use of personal protective equipment.
32
33          The Department has proved that the employer violated three of the four safety standards
34
35   listed above. Donald Arnett, the employer's district supervisor since February 1994, admitted that
36
37   in May 1996 the employer had no written accident prevention program, had no safety committee,
38
39   and had not performed an assessment of the need to provide CSOs with body armor. These
40
41   admissions are consistent with the information gathered by Don Lofgren, the compliance officer
42
43   who conducted the inspection of the Tacoma work-site of the employer, and with the testimony of
44
45   Edwin White, the only CSO who testified who was stationed in Tacoma in May 1996. Mr. Lofgren
46
47   testified that Mr. Arnett told him that GSSC has 11 CSOs working at the Tacoma courthouse.

                                                       15
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 17 of 25



 1          Although Mr. Arnett also admitted that in May 1996 the employer did not require any
 2
 3   employee to hold a valid first aid card, we find that the employer was not in violation of
 4
 5   WAC 296-24-060(2), and, therefore, vacate Item No. 1-1c.
 6
 7          WAC 296-24-060 states in relevant part:
 8
 9                 (1) In addition to RCW 51.36.030, every employer shall comply with the
10                 department's requirements for first aid training and certification.
11
12                 (2) There shall present or available at all times a person or persons
13                 holding a valid certificate of first-aid training. (A valid first-aid certificate
14                 is one which is less than three years old.)
15
16   This regulation is in direct conflict with RCW 51.36.030 that states:
17
18                 Every employer, who employs workers, shall keep as required by the
19                 Department's rules a first aid kit or kits equipped as required by such
20                 rules with materials for first aid to his or her injured workers. Every
21                 employer who employs fifty or more workers, shall keep one first aid
22                 station equipped as required by the department's rules with materials for
23                 first aid to his or her injured workers, and shall cooperate with the
24                 department in training one or more employees in first aid to the
25                 injured. The maintenance of such first aid kits and stations shall be
26                 deemed to be a part of any safety and health standards established
27                 under Title 49 RCW.
28
29   (Emphasis added.)
30
31          It is clear that the Legislature intended, with RCW 51.36.030, to exempt employers with
32
33   fewer than 50 workers from the requirement for first aid training. Although it is also clear that the
34
35   Department has broad rule-making authority under Title 49 RCW, the general provisions of Title 49,
36
37   and the regulations promulgated under Title 49 cannot be read to repeal the specific exemption
38
39   provided in RCW 51.36.030. Although the Department certainly has the authority to adopt rules
40
41   and regulations regarding safety and health standards under Title 49, the Legislature did not give
42
43   the Department the authority to repeal legislative enactments. Because the evidence demonstrates
44
45   that GSSC had fewer than 50 employees at the time of the inspection, and because WAC 296-24-
46
47   060 is therefore in conflict with the exemption provided by RCW 51.36.030, the statute must be

                                                          16
                  Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 18 of 25



 1   accorded more weight than the regulation with which it is in conflict and Item No. 1-1c must be
 2
 3   vacated.
 4
 5           The employer notes that Exhibit No. 4, the WISHA interpretative memo regarding body
 6
 7   armor as personal protective equipment had not been written as May 31, 1996, when the inspection
 8
 9   occurred. Nonetheless, WAC 296-24-07501(2)(a) was in existence as of that date. Furthermore,
10
11   personal protective equipment was described in WAC 296-24-07501(a) as including protective
12
13   clothing and protective shields and barriers that would include body armor or bulletproof vests.
14
15           The Department grouped these four violations into one serious violation (with four subparts)
16
17   for which a penalty of $850 was assessed.           Mr. Lofgren acknowledged that the grouping of
18
19   violations was discretionary. He testified that each of the first three violations, by itself, did not rise
20
21   to the level of a serious violation. He stated that Item No. 1-1d, the failure to assess the need for
22
23   personal protective equipment, helped considerably in raising the grouped violation to a rating of
24
25   "serious," but he never testified that this violation alone was serious. Mr. Lofgren concluded that
26
27   the four violations, when grouped, constituted a serious violation because together they increased
28
29   the likelihood that serious injury or death could occur. Although we have vacated Item No. 1-1c, we
30
31   conclude that the remaining three violations may reasonably be grouped in order to find one serious
32
33   violation.
34
35           GSSC contends that the Department should not be allowed to group these violations when
36
37   the only reason for grouping them is to allow the assessment of a penalty for a serious violation.
38
39   This is a question of first impression in this state. We have suggested that grouping violations
40
41   should occur when a logical relationship exists among the violations or when an articulated legal
42
43   standard requires them to be grouped, In re Berg Equipment & Scaffolding, Inc., Dckt. No. 93 W163
44
45   (September 6, 1994), but that statement does not foreclose grouping them for the purpose of
46
47   producing a serious violation.

                                                         17
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 19 of 25



 1          In order to reach a proper decision on this matter, we have examined OSHA case law for
 2
 3   guidance. It is well established in federal administrative decisions that grouping of non-serious
 4
 5   violations is permissible even if the only purpose for grouping them is to obtain one serious violation
 6
 7   for penalty assessment purposes. Two or more non-serious violations may be grouped together to
 8
 9   form a single serious violation if the combined violations create a substantial probability of death or
10
11   serious physical injury or cause a condition that could result in death or serious injury. Secretary of
12
13   Labor v. CTM, Inc., 4 OSHC 1468 (1976), vacated on other grounds by, 572 F.2d 262 (10th Cir.,
14
15   1978); Secretary of Labor v. Harold A. Simpson & Assoc. Dev. Co., 4 OSHC 1894 (1976);
16
17   Secretary of Labor v. A.R.A. Mfg. Co., 9 OSHC 1271 (1981); and Secretary of Labor v. A. R. Butler
18
19   Constr. Co., 14 OSHC 2140 (1991).
20
21          In this case, the grouping of general (or non-serious) violations to create a single serious
22
23   violation is appropriate.    It is true that the job-related hazards to which the CSOs are
24
25   exposed--physical assaults, often with deadly weapons--has nothing to do with the violations in
26
27   question. However, it is easy to see how the lack of training and protection resulting from these
28
29   violations when considered together, would make serious physical injury or death more likely to
30
31   occur whenever a CSO is assaulted. Accident prevention programs include instructions on actions
32
33   to take in case of emergencies, identification of hazards, escape routes and locations of first aid
34
35   facilities. Safety committee responsibilities include the identification of unsafe conditions or acts
36
37   and review of programs for safety improvement purposes. An assessment of the need for personal
38
39   protective equipment may reveal situations where such gear or clothing, if provided, would lessen
40
41   or even prevent injury or death. In the most likely hazard to confront a CSO, an armed assault at a
42
43   courthouse entrance by an irate or mentally unstable person, there is no question that death or
44
45   serious physical harm to a CSO could occur in a number of ways. Compliance by the employer
46
47   with the three standards in question would reduce the chance and severity of injury.

                                                       18
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 20 of 25



 1          For a violation to be rated as serious, the Department must show that the employer had
 2
 3   knowledge of the hazardous conduct or condition and that there was a substantial probability that
 4
 5   death or physical harm could result from the violation. RCW 49.17.180(6); In re Erection Co. (II),
 6
 7   BIIA Dec. 88 W142 (1990). The Department has met the burden of proof of both these elements in
 8
 9   this case. All of the witnesses, including Mr. Arnett, testified that the CSOs are exposed to hazards
10
11   while performing their duties. These hazards included bodily assaults with fists, knives or guns.
12
13   Mr. Arnett stated that CSOs potentially are exposed to fatal injury each day they are on the job. He
14
15   acknowledged that a few CSOs had been killed on the job during the past 14 years. Mr. Arnett also
16
17   acknowledged the need for CSOs to have safety training. However, he felt it was the responsibility
18
19   of the USMS to provide safety training and personal protective equipment to the CSOs.
20
21          Having determined that the Department correctly cited GSSC for one serious violation,
22
23   consisting of a grouping of three non-serious violations, we turn to the appropriateness of the
24
25   penalty that was assessed. An examination of Exhibit No. 5, the Department's penalty worksheet,
26
27   reveals potential issues only regarding the Department's rating of the severity of the violation and
28
29   the size and good faith of the employer. The Department rated the severity of the hazard as a "6"
30
31   on a scale of 1 to 6, indicating an injury sustained likely could have the most severe consequences.
32
33   Since the type of injuries that could be sustained (bullet wounds or knife wounds for example) could
34
35   easily result in severe disability or death, the highest possible rating for severity is justified. The
36
37   rating of the size of the employer is based on the statement of Mr. Arnett to Mr. Lofgren as well as
38
39   Mr. Arnett's testimony that GSSC has between 40 and 50 employees in this state. Therefore, the
40
41   Department's categorization of the employer's size is also correct.
42
43          We disagree with the Department's characterization of the employer's good faith as only
44
45   "fair." Mr. Lofgren cited the lack of safety programs by the employer as well as his own "neutral"
46
47   feelings about its cooperation with the inspection as his reasons for rating its good faith that low.

                                                       19
                Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 21 of 25



 1   We believe that the evidence in the record supports a higher rating of "good" good faith on the part
 2
 3   of the employer. Despite Mr. Lofgren's "neutral" feeling about the employer's cooperation, he
 4
 5   testified that GSSC permitted and cooperated with the inspection. There is no indication in the
 6
 7   record that GSSC's history of injuries or claims costs was higher than average. Furthermore, action
 8
 9   evidently was taken to address the violations found during the May 31, 1996 inspection. Another
10
11   inspection at the GSSC Tacoma courthouse worksite took place in early 1997 at which time no
12
13   safety violations were found. (See Exhibit No. 21).
14
15          The effect of reclassifying the employer's good faith from "fair" to "good" is to reduce the
16
17   base penalty for Item No. 1-1 by 20 percent. This results in a reduction of $340 from the $850
18
19   penalty assessed by the Department. Therefore, the total penalty for Item No. 1-1 should be $510.
20
21          Our disposition of the issues related to the contents of CNR No. 115319824, issued on
22
23   September 4, 1996, regarding the Tacoma federal courthouse worksite of GSSC is as follows: The
24
25   Department correctly cited the employer with non-serious (general) violations of three safety
26
27   standards found within Chapter 296-24, WAC. The action by the Department of grouping these
28
29   three violations into one serious violation for penalty purposes was permissible. The amount of the
30
31   penalty assessed should be reduced from $850 to $510 based on a revision in the rating of the
32
33   employer's good faith from "fair" to "good". CNR No. 115319824, as modified, is affirmed.
34
35                                          FINDINGS OF FACT
36
37         1.     On May 31, 1996, the Department of Labor and Industries conducted an
38                inspection of General Security Services Corporation at their place of
39                business at 1717 Pacific Avenue in Tacoma, Washington. On June 26,
40                1996, the Department issued Citation and Notice No. 115319824 that
41                alleged one serious violation, with four subparts, of safety regulations
42                promulgated under the authority of the Washington Industrial Safety and
43                Health Act (WISHA), with a total penalty assessed equal to $850.
44                Following a timely appeal by the employer, the Department issued
45                Corrective Notice of Redetermination (CNR) No. 115319824 on
46                September 4, 1996 that affirmed the violations and penalty but changed
47                the abatement dates. On September 20, 1996, the employer filed a

                                                     20
          Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 22 of 25



 1          Notice of Appeal with Board of Industrial Insurance Appeals that
 2          assigned the claim Docket No. 96 W376.
 3
 4   2.     On July 8, 1997, the Department of Labor and Industries conducted an
 5          inspection of General Security Services Corp. at their place of business
 6          at 1010 5th Ave. in Seattle, Washington. On August 14, 1997, the
 7          Department issued Citation and Notice No. 15191728 that alleged three
 8          serious violations of safety regulations promulgated under the authority
 9          of the Washington Industrial Safety and Health Act (WISHA), with a total
10          penalty assessed equal to $3,600. On September 2, 1997, the
11          employer filed a Notice of Appeal with Board of Industrial Insurance
12          Appeals that assigned the claim Docket No. 97 W463.
13
14   3.     On August 13, 1937 the United States purchased land at 1010 5 th Ave.
15          in Seattle, Washington upon which it built the federal courthouse that it
16          currently occupies. By statute, the Washington State Legislature
17          consented to the purchase of property and ceded jurisdiction over it to
18          the United States.        The United States accepted the cession of
19          jurisdiction by the state.
20
21   4.     In 1989 the United States acquired the Union Station Building located at
22          1717 Pacific Ave. in Tacoma, Washington by the means of a 30-year
23          lease with an option to buy for a nominal sum at the end of the lease
24          term. By statute, the Washington State Legislature consented to the
25          purchase of property and ceded concurrent jurisdiction over it to the
26          United States. The United States accepted the cession of jurisdiction by
27          the state.
28
29   5.     General Security Services Corp. (GSSC) is a Minnesota corporation that
30          employs between 40 and 50 Court Security Officers (CSOs) in federal
31          courthouses in Tacoma and Seattle (including the bankruptcy
32          courthouse). GSSC contracts with the United States Marshal Service
33          (USMS) to assist it in providing security in those federal facilities. CSOs
34          monitor courthouse entrances, a function that requires them to operate
35          x-ray machines and metal detectors provided by the USMS. CSOs also
36          conduct foot patrols throughout the courthouses and monitor trials held
37          at the courthouses as well as assist the USMS with prisoners in transit
38          within the courthouses and during trials.           CSOs generally have
39          considerable experience in law enforcement before they are hired by
40          GSSC. They are employees of GSSC, who pays them, provides their
41          uniforms to them and supervises them in a limited fashion. The CSOs
42          are deputized by the USMS. Each CSO carries identification while on
43          duty at the courthouses identifying him or her as a "Special Deputy U.S.
44          Marshal Court Security Officer." CSOs employed by GSSC in Western
45          Washington do not work outside the boundaries of the federal
46          courthouses in Seattle and Tacoma. The USMS requires all CSOs to go
47          to a federal training school for orientation training. The USMS provides
            the weapons and equipment carried by CSOs while on duty. The USMS
                                                21
           Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 23 of 25



 1           has a firearm or deadly force policy with which the CSOs must comply.
 2           The USMS requires that each CSO annually qualify on the shooting
 3           range with the firearm it assigns to him or her. The USMS determines
 4           the type and style of uniform that CSOs wear while on duty, the
 5           locations at which they are stationed and the hours they work. GSSC
 6           has the power to hire and fire CSOs, but they are subject to multiple
 7           background checks conducted by the USMS. The USMS can refuse to
 8           allow a CSO to work at the courthouses for disciplinary or other reasons.
 9
10   6.      The safety inspection conducted by the Department at the Tacoma
11           federal courthouse on May 31, 1996, did not interfere or obstruct the
12           performance of the CSOs duties or the functioning of the courthouse
13           itself.
14
15   7.      CSOs employed at the Tacoma federal courthouse are exposed to
16           hazards, including the possibility of physical assaults, and assaults by
17           individuals armed with deadly weapons.
18
19   8.      As of May 31, 1996, at the Tacoma federal courthouse, GSSC did not
20           have an accident prevention plan outlined in a written format as required
21           by WAC 296-24-040(2). This violation was cited by the Department as
22           Item No. 1-1a.
23
24   9.      As of May 31, 1996, eleven CSOs worked at the Tacoma federal
25           courthouse.
26
27   10.     As of May 31, 1996, at the Tacoma federal courthouse, GSSC did not
28           have a safety committee or periodic crew safety meetings as required by
29           WAC 296-24-045(1). This violation was cited by the Department as
30           Item No. 1-1b.
31
32   11.     As of May 31, 1996, at the Tacoma federal courthouse, GSSC did not
33           have present or available at all times, at least one person holding a valid
34           certificate of first aid training as required by WAC 296-24-060(2) This
35           violation was cited by the Department as Item No. 1-1c.
36
37   12.     As of May 31, 1996, GSSC had not assessed, as required by
38           WAC 296-24-07501(2)(a), whether hazards present, or likely to be
39           present at the Tacoma federal courthouse workplace, would necessitate
40           use of personal protective equipment, including protective shields and
41           barriers such as body armor and bulletproof vests. This violation was
42           cited by the Department as Item No. 1-1d.
43
44   13.     In CNR 115319824, the Department grouped or combined the safety
45           violations cited by it as Item Nos. 1-1a, 1-1b, 1-1c, 1-1d into one
46           violation, Item No. 1-1, that it labeled as serious. The lack of training
47           and protection of CSOs, related to these safety violations grouped by
             the Department into Item No. 1-1, expose them to a substantial
                                                 22
           Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 24 of 25



 1           probability of serious physical harm or death in view of the occupational
 2           hazards that they may encounter as part of their duties at the Tacoma
 3           federal courthouse. GSSC knew or should have known of this additional
 4           exposure of CSOs to serious physical harm or death caused by the lack
 5           of training and protection.
 6
 7   14.     The severity of the potential effects to the CSOs of the safety violations
 8           grouped as Item No. 1-1 in CNR No. 115319824, is most accurately
 9           rated as a "6" on a scale of "1" to "6" where a "6" corresponds to very
10           severe adverse effects of worker safety or health and a "1" corresponds
11           to a very low severity of adverse effects.
12
13   15.     In regard to Item No. 1-1, of CNR No. 115319824, the employer's good
14           faith is best described as "good."
15
16   16.     The employer has fewer than 50 employees.
17
18                                  CONCLUSIONS OF LAW
19
20   1.      The Board of Industrial Insurance Appeals has jurisdiction over the
21           subject matter and parties to these appeals.
22
23   2.      Federal courthouses are "needful buildings" within the meaning of art. I,
24           § 8, cl. 17 of the United States Constitution.
25
26   3.      The United States has exclusive jurisdiction over the property located at
27           1010 5th Ave. in Seattle, Washington, including the federal courthouse
28           building.
29
30   4.      The United States and the State of Washington have concurrent
31           jurisdiction over the property located at 1717 Pacific Ave. in Tacoma
32           Washington, including the Union Station Building where the federal
33           courthouse is located.
34
35   5.      Property leased, with an option to buy, is the equivalent of property
36           purchased within the meaning of art. I, § 8, cl. 17 of the United States
37           Constitution and RCW 37.04.010.
38
39   6.      The Department of Labor and Industries does not have jurisdiction to
40           enforce safety and health regulations, promulgated under the authority
41           of Chapter 49.17 RCW (WISHA) within the federal courthouse located at
42           1010 5th Ave. in Seattle, Washington.
43
44   7.      The Department of Labor and Industries has jurisdiction to enforce
45           safety and health regulations, promulgated under the authority of
46           Chapter 49.17 RCW (WISHA) within the federal courthouse located at
47           1717 Pacific Ave. in Tacoma, Washington.

                                                23
           Case 3:17-cv-05806-RJB Document 313-1 Filed 10/04/19 Page 25 of 25



 1   8.      The enforcement of industrial safety and health regulations by the
 2           Department at the federal courthouse in Tacoma upon a private
 3           employer, whose employees only work in federal courthouses, is not
 4           preempted, per se, by art. VI, cl. 2 of the United States Constitution or
 5           by any Act of Congress or federal regulation.
 6
 7   9.      The state safety regulations that GSSC was cited for violating do not
 8           conflict with any federal statute or regulation, either expressly or
 9           impliedly, nor do they actually conflict with any federal law either by
10           making it impossible for GSSC to comply with both or by standing as an
11           obstacle to the accomplishment of federal purposes, objectives or
12           functioning.
13
14   10.     Item Nos. 1-1a, 1-1b, and 1-1d, cited in CNR No. 115319824, may be
15           grouped by the Department for the purpose of establishing a single
16           serious violation
17
18   11.     The employer is not required, within the meaning of RCW 51.36.030, to
19           cooperate with the Department's first aid training program. Item
20           No. 1-1c, in CNR No. 115319824, citing a general violation of
21           WAC 296-24-060(2), is vacated.
22
23   12.     The penalty assessed by the Department for Item No. 1-1 in
24           CNR No. 115319824 shall be reduced from $850 to $510.
25
26   13.     CNR No. 115319824, dated September 4, 1996, is affirmed as modified
27           herein, with a total penalty of $510.
28
29   14.     Citation and Notice No. 115191728, dated August 14, 1997, is vacated.
30
31   It is so ORDERED.
32
33   Dated this 15th day of December, 1998.
34
35                                         BOARD OF INDUSTRIAL INSURANCE APPEALS
36
37
38                                         /s/________________________________________
39                                         THOMAS E. EGAN                  Chairperson
40
41
42                                         /s/________________________________________
43                                         JUDITH E. SCHURKE                  Member
44
45
46
47

                                                24
